Citation Nr: 1742855	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure, or as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an initial, compensable rating for service-connected tinea pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to April 1971, to include service in the Republic of Vietnam from June 1969 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied a claim for service connection for hypertension, but granted service connection for tinea pedis and assigned an initial, 0 percent (noncompensable) rating, effective February 5, 2009 (the receipt date of the claim).  The Veteran filed a notice of disagreement (NOD) in January 2010 and the RO issued a statement of the case (SOC) in December 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2011.

In August 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In November 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In December 2014, the Board denied the claim for service connection for hypertension and remanded the claim for higher rating for tinea pedis for further development. 

The Veteran appealed the Board's December 2014 denial  to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a Joint Motion for Modification and Partial Remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claim for service connection for hypertension, and remanded the claim to the Board for further proceedings consistent with the JMR. 

In January 2016, the Board remanded the claim for service connection for hypertension to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence in accordance with the August 2015 JMR.  After accomplishing further action, the AMC continued to deny the service connection claim (as reflected in a February 2016 supplemental SOC (SSOC)).  Additionally, the AMC continued to deny the Veteran's claim for an initial compensable rating for tinea pedis (as reflected in a July 2016 SSOC).

In March 2017, the Board again remanded the claim for service connection for hypertension to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, the AMC continued to deny the service connection claim (as reflected in an August 2017 supplemental SOC (SSOC)).  Additionally, the Board stayed the claim for a higher initial irating for tinea pedis, pending the resolution of VA's appeal in Johnson v. McDonald, 27 Vet. App. 497 (2016), which pertains to the 38 C.F.R. § 4.118, Diagnostic Code 7806, and is applicable to the Veteran's claim.  As shall be explained further in detail below, a final decision has been reached on the appeal in Johnson, and thus, the Board will now address both issues.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

As a final preliminary matter, it is noted that,  in the March 2017 remand, the Board referred the February 2010 informal claim for onychomycosis, claimed as secondary to service-connected tinea pedis, however, as the agency of original jurisdiction (AOJ) has not yet adjudicated this issue (and ,it is unclear whether the AOJ has taken any action on this claim), the Board does not have jurisdiction over this matter, and it is again referred to the AOJ for appropriate action,   See 38 C.F.R. § 19.9(b) (2016).

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran is presumed to have been exposed to herbicide agents, as he served on active duty in the Republic of Vietnam during the Vietnam era, hypertension is not among the disabilities recognized by  VA as etiologically related to herbicide agent exposure.

3.  Hypertension was not shown in service or for many years thereafter,  and competent probative evidence indicates that hypertension was not manifest to a compensable degree within one year of service discharge and is not otherwise medically related to service, to include exposure to herbicide agents therein, 

4.  The only competent opinions to address the question of whether there exists a medical relationship between current hypertension and service-connected PTSD weigh against the claim.
   
4.  Since the February 5, 2009 effective date of the award of service connection, the Veteran's tinea pedis has affected less than 5 percent of his entire body or less than 5 percent of the exposed areas affected, with no more than treatment by topical medications, but not requiring intermittent systemic therapy or other immunosuppressive drugs.

5.  The schedular criteria are adequate to rate the service-connected tinea pedis at all pertinent points, and no claim of unemployability for due solely to the disability  has been raised.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected PTSD, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an initial, compensable rating for tinea pedis are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.16.4.31, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartucci v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A March 2009 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for hypertension on a direct basis, and a March 2011 letter provided such notice for service connection on a secondary basis.  A January 2012 letter provided the Veteran with notice regarding the information and evidence needed to substantiate his claims of herbicide exposure.  These letters also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, these letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2009 rating decision reflects the AOJ's initial adjudication of these claims.

Although the March 2011 and January 2012 notices were provided after the initial adjudication of this claim, the Veteran is not shown to be prejudiced by the timing of this notice.  Specifically, the claim was readjudicated in the April 2013, February 2016, and August 2017 SSOCs after the issuance of the March 2011 and January 2012 letters.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

With regard to the Veteran's claim for an initial compensable rating for tinea pedis, after the award of service connection, and the Veteran's disagreement with the assigned rating, no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the January 2010 SOC includes the  full rating criteria for evaluating skin disorders, as well as the  provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration;  the timing and form of this notice suffices, in part, for Dingess/Hartman.

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file include the Veteran's service treatment records (STRs) and VA treatment records and the reports of September 2009, September 2010, February 2016, June 2016, and June 2017 VA examinations and addendums.  Notably, there is no evidence or argument indicating any error or omission in the assistance provided.

As for the August 2010 DRO and November 2013 Board hearings, during both hearings, the claims on appeal were identified, to include the matters herein decided.  Also, information and testimony was elicited  regarding the etiology of the Veteran's claimed hypertension, and his current symptoms of tinea pedis, and as to the existence of any outstanding medical records.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence with respect to either claim, on these facts, such omission was harmless.  The record was left open for an additional 60 days for the Veteran to submit additional evidence (although the  Veteran did not submit any) and, subsequently, the Board sought further development of the claims, as a result of which additional evidence has been added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

As noted, most recently, in March 2017, the Board remanded the hypertension claim for additional development.  Pursuant to the remand, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claims.  The Veteran did not respond to this request.  A VA opinion was obtained in June 2017.  In August 2017, the AOJ issued an SSOC reflecting consideration of additional evidence received, followed by another period for response.  As explained in detail below, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand directives, to the extent possible, and  no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim for service connection and for a higher initial rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  

Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty. See 38 U.S.C.A. § 113; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d). Certain chronic diseases, including hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (1 year for hypertension) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran contends that he incurred his hypertension during active service; specifically, as a result of herbicide agent exposure. 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C.A. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6)(iii).  In this case, his DD 214 lists service in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicide agents coincident with such service. 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The listed diseases do not include hypertension.

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).  With respect to hypertension, as detailed below, there is no such competent evidence or opinion, or evidence that it had its onset in, or is otherwise medically-related to, service.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the above, the Board finds that service connection for hypertension is not warranted under any alleged or other potentially applicable theory of entitlement.

Service treatment records are negative for any complaints, findings, or diagnosis related to hypertension.  In the report of a February 1971 discharge examination, the Veteran's blood pressure was noted to be normal.  In a contemporaneous Report of Medical History (also completed in February 1971), the Veteran reported being in good health and denied a history of high or low blood pressure.  Hence, hypertension was not present during service.

The record also presents no basis to award service connection for hypertension on a presumptive basis-either as due to herbicide agent exposure or as a chronic disease defined in 38 C.F.R. § 3.309(b).

Notwithstanding the Veteran's presumed in-service exposure to herbicides, the Board notes that hypertension is not a disease the VA Secretary has recognized as etiologically-related to herbicide exposure, as it is not on the list of diseases presumed to be associated with herbicide exposure.  Notably, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  Hence, presumptive service connection based on such exposure is not warranted for hypertension. 

Furthermore, there simply is no competent evidence indicating that hypertension, a cardiovascular renal disease, was manifested within one year of the Veteran's separation from service.  On the question of when hypertension was first manifested, the Board notes that in a February 2016 opinion, a VA examiner, who was also the Veteran's primary care physician from 2005 to 2013, indicated that hypertension was first considered in May 2005.  However, the Veteran was not diagnosed until 2009.  The Board notes, however, even if the Veteran was diagnosed with hypertension in 2005, it is still well outside the one year-presumptive period.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Furthermore, the medical opinions that directly address whether there exists a medical relationship between hypertension and the Veteran's service weighs against the claim.  A  February 2016  report from a VA physician reflects the Veteran was merely borderline/pre-hypertension in 2005 until his diagnosis of hypertension in January 2009, and that he had no treatment for hypertension during service with normal blood pressure readings at that time.  The Veteran did not appear for the scheduled VA examination in February 2016 , nonetheless, the  physician  conducted a thorough review of the medical records, as noted throughout the VA examination report, and having familiarity with the Veteran as he was his primary care physician from 2005 to 2013, the examiner opined that the Veteran's current hypertension condition was less likely as not incurred in or aggravated by service.  Therefore, the examiner opined that it is less likely than not that there is medical or scientific evidence that hypertension is directly caused by the Veteran's service.  

With regard to the Veteran's presumed exposure to herbicide agents such as Agent Orange, pursuant to the Board's remand, in the June 2017 addendum opinion, the physician concluded that it is less likely than not that the Veteran's hypertension is directly caused by the Veteran's presumed exposure to Agent Orange.  As rationale, the physician indicated that the VA's guidance in the 2006 and 2008 Agent Orange Updates that there is limited or suggestive evidence of association with exposure to the herbicides sprayed in Vietnam and hypertension does not equate to a presumptive connection, as hypertension has still not been added to the VA list of presumptive service-connected conditions in relation to previous Agent Orange exposure. 

The physician noted that hypertension is an extremely common condition in the general population as found by the National Health and Nutrition Examination Survey conducted from 2005 through 2008, which estimated that approximately 29 to 31 percent of adults in the U.S. have hypertension.  The physician further noted the Veteran had multiple risk factors for hypertension, which included age and explained that at the time of the Veteran's diagnosis of hypertension in December 2008, he was 60 years of age, which was 40 years after military service with no evidence of chronic hypertension prior to 2008.  Another risk factor included being overweight and the physician noted the Veteran weighed 170 pounds, which was twenty pounds heavier than he had been at the time of separation from service.  The Veteran also had a documented history of alcohol abuse and a family history of heart disease, including his father who died at the age of sixty-nine from myocardial infarction (MI), which although is not the same as hypertension, hypertension is one of the major risk factors for MI and no other risk factors were mentioned that might have led to the occurrence of MI, increasing the likelihood that a family history of hypertension may have been present. 

These opinions were clearly based on full consideration of the Veteran's documented medical history and assertions, as well as the February 2016 VA physician's familiarity with the Veteran's medical history as the Veteran's primary physician for eight years, and supported by clearly-stated rationale.  As such, the Board accepts these opinions as probative of the medical nexus question as to the Veteran's assertions that his hypertension was directly related to and incurred in service.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124  (2007) 
Furthermore, on the question of whether the Veteran's hypertension is proximately due to or the result of his service connected PTSD or aggravated thereby,  the February 2016 physician opined that PTSD does not cause hypertension and that there is no evidence that it aggravated the Veteran's hypertension; and there is nothing in the medical literature that PTSD aggravates hypertension beyond the  natural progression/natural course in anyone.  The physician noted that in May 2005, the Veteran's blood pressure was borderline at 139/73 and the Veteran reported that he wished to be evaluated for PTSD due to having some dreams, but it was not bad, and hypertension was not diagnosed until January 2009.  The physician also explained that PTSD is not among the risk factors for hypertension and PTSD does not cause or worsen hypertension per the medical literature.

The physician who provided the June 2017 addendum opinion explained that it is less likely than not that the Veteran's chronic hypertension was caused by or aggravated beyond its natural progression by his service-connected PTSD.  He explained PTSD is a mental condition and hypertension is a result of chronically increased vascular tone in the arteries.  Although psychological "stress" can acutely raise blood pressure temporarily at times, it could not be expected to alter the underlying composition or elasticity of the blood vessels permanently.  The physician also noted that the Veteran's blood pressure continues to remain controlled with a single anti-hypertensive agent when he is compliant with medication.  The physician noted that although personality traits such as hostile attitudes and time urgency/impatience is a risk factor for hypertension, the treatment records do not reveal a predominance of those traits due to PTSD.  In connection, the physician highlighted VA treatment records that indicate the Veteran's PTSD was stable, as noted in a May 2017 VA treatment record and that the Veteran's blood pressure was not well-controlled only when he did not take medication regularly as noted in a January 2017 VA treatment record.  

In sum, the he VA opinion providers explicitly rendered conclusions that weigh against a finding of secondary service connection for the Veteran's hypertension.  These opinions, by physicians, were clearly based on full consideration of the Veteran's documented medical history and assertions, as well as the February 2016 physician's familiarity with the Veteran's medical history, and supported by clearly-stated rationale.  As such, the Board accepts these opinions as probative of the medical nexus question on a secondary basis.  Id.
Significantly, there is no contrary medical evidence or opinions of record-i.e., one that, in fact, establishes a medical nexus between current hypertension and  either service or his service-connected PTSD,. Here, there is no contrary opinion on these points and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.  

Finally, to the whatever extent the  Veteran and/or his representative purport to assert that there exists a medical relationship between the Veteran's claimed hypertension and service and/or service-connected PTSD, the Board finds that such assertions do not provide persuasive support for the claim.  The matter of the medical etiology of the disability here at issue is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the hypertension at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion in the medical matters upon which this claim turns.  Id.  As, in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value, the Veteran can neither support his claim, nor counter the competent, probative opinions of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for hypertension, to include as due to herbicide agent exposure, or as secondary to service-connected PTSD, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107  (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Higher Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The noncompensable rating for the Veteran's tinea pedis of the feet has been  assigned under Diagnostic Code 7806.  See DC 7813.  Under DC 7806, a 60 percent rating is assigned for dermatitis or eczema covering more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or if the affected area requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. A 30 percent rating is assigned if 20 to 40 percent of the body or 20 to 40 percent of the exposed areas are affected, or if the affected area requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is assigned if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas are affected; or the affected area requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Additionally, dermatitis or eczema can alternatively be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7806.

Notably, the rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Board notes that in Johnson v. Schulkin, the Federal Circuit determined that "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs" under DC 7806 is not inclusive of topical corticosteroids.  No. 16-2144 (Fed. Cir. July 14, 2017).  The Federal Circuit explained that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit further explained that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. 

A March 2009 VA treatment record reflects that the Veteran denied skin rashes and his lower extremities were noted without rashes or lesions.

A July 2009 VA treatment record reflects that the Veteran complained of chronically dry, painful, and cracked skin on his feet and that heat and sweat triggered it.  He reported using lotion constantly.  He also reported that he had feet fungus during his service in Vietnam.  The Veteran was prescribed nystatin powder and ketoconazole cream.

The Veteran underwent a VA examination in September 2009.  He then  reported that he has had a fungal infection on his bilateral feet since his service in Vietnam, and that he experienced frequent flare-ups, especially during the summer months.  He works in construction wearing work shoes with steel-toed protection.  He stated that at times, he cannot walk due itching and burning and that he has been using topical creams over-the-counter for many years without significant improvement.  He applied topical corticosteroid and powder on his feet twice daily, near constant, for the past twelve months.  Physical examination revealed scarred areas of residuals of peeling blistering rash in stages of healing on the right foot, and minor area of residuals of peeling rash on the left foot.  The examiner concluded that less than 5 percent of the total body area was affected.  There were no open or weeping lesions or maceration between the toes.  The examiner provided a diagnosis of bilateral tinea pedis of bilateral soles of feet minor affectation of the toenails of the large toes. 

The Veteran underwent an additional VA examination in September 2010.  The Veteran indicated his topical treatment had significantly improved his bilateral foot fungus.  He applied the topical treatment twice a day for fourteen consecutive days and powder twice daily almost constantly during the past twelve months.  Physical examination of the Veteran revealed completely healed bilateral feet, which was smooth, soft, without dryness, open lesions, or maceration between the toes on either foot.  The VA examiner provided an assessment of resolved tinea pedis, dermatophytosis, of the entire feet.  

During his November 2013 Board hearing, the Veteran stated that he experienced flare-ups while working in the heat, but it did not cover his entire feet, just his "toes and stuff."  He indicated because he was not working anymore, he was unaware of the frequency of his flare-ups.  He indicated he put ointment cream on his feet once a week.

In a June 2016 VA examination report, the Veteran reported that the last episode of a foot rash was sometime the year prior, and that it occurs about twice a year, but resolved promptly.  He reported that he did not have a foot rash at that time.  He also reported that after his retirement from the construction business four to five years prior, he no longer has to wear boots and now wears sandals, which he indicated helped with the tinea pedis condition.  The examiner noted VA treatment records from June 2011 to June 2016 reflect that the Veteran topical medications were no longer on the medication list, and that such medications were last filled in June 2010.  

On examination, the examiner noted no scarring or disfigurement to the head, face, or neck.  Additionally, the Veteran was not found to have any benign or malignant skin neoplasms, and the examiner noted no systemic manifestations of any skin diseases.  The examiner noted that the Veteran used a topical cream for less than six weeks in the last twelve months.  There was no treatment for exfoliative dermatitis or papulosquamous disorders and there were no debilitating or non-debilitating episodes due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis. 

The examiner concluded that there was no active tinea pedis infection at that time.  The examiner noted that the skin exam was normal other than mild sunburn with mild peeling on the back of the neck (from yard-work), which the examiner indicated was unrelated to his tinea pedis.  There was no other rash, lesions, redness, peeling, flaking, maceration, or any other visible abnormality on the feet or toes, or any other location.  The examiner stated that the Veteran did not require use of systemic therapy in the past twelve months.  The examiner stated that the Veteran used topical medication for the past 12 months, total duration of less than 6 weeks.

The examiner also explained that according to the "rule of nines," which is used to calculate burns percentage of the total body surface area (BSA) protected, each entire anterior lower extremity is considered 9 percent of total BSA.  The examiner noted that although there are no published found in the literature specifying the percentage of total BSA, as a comparison, the palm of the hand is considered 1 percent of total BSA.  As such, the examiner indicated that even if the entire foot had a skin condition, it is not likely that the total affected area could be 5 percent or greater of total BSA.  The examiner noted the Veteran's history, including the stoppage of topical medication treatment, indicates that the Veteran's tinea pedis did not significantly worsen during the appeal period.  The examiner indicated that his tinea pedis does not impact his ability to work. 

Considering the collective medical and lay evidence discussed above, the Board finds that at no point since the effective date of the award of service connection has the Veteran's tinea pedis warranted a compensable rating.  Specifically, the evidence of record does not, at any time pertinent to the period on appeal, indicate that 5 percent or more of the Veteran's total body or the exposed area was affected by his tinea pedis, as opined by the September 2009 VA examiner.  Furthermore, the October 2010 and June 2016 VA examiners indicated that the Veteran's tinea pedis had resolved.  In addition, the June 2016 further explained that even if the Veteran's entire foot had a skin condition, it is not likely that the total affected area could be 5 percent or greater of total BSA.  Also, as correctly pointed out by the June 2016 VA examiner, the Veteran discontinued his use of topical medication from June 2010 and that there was no systemic therapy required, which is also consistent with the September 2010 VA examiner's finding that his tinea pedis had resolved.  The Veteran also indicated that his last episode of tinea pedis was sometime in 2015, but that these episodes quickly resolved.  During his November 2013 hearing, the Veteran stated that during flare-ups, his entire foot was not affected, but just "his toes and stuff." Further, the evidence of record, including the Veteran's statements, does not show that the Veteran has been prescribed systemic therapy such as corticosteroids or other immunosuppressive drugs for this condition during the relevant appeal period, as defined under Johnson v. Shulkin.  No. 16-2144 (Fed. Cir. July 14, 2017).  Rather, the evidence reflects the Veteran only used topical therapy, defined as "treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied" and it was not on a large enough scale such that it affected the body as a whole.  Id. 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, as explained in detail below, the Board finds that at no pertinent point has the Veteran's service-connected tinea pedis been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).    Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's tinea pedis at all pertinent points.  The rating schedule fully contemplates the symptoms associated with the Veteran's tinea pedis, which includes the percent of the entire body affected and usage of systemic therapy, and there are no additional symptoms of his disability that are not addressed by the rating schedule.  See 38 C.F.R. § 4.118, DC 7828.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected tinea pedis.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability, and the Board need not proceed to consider the second factor of whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's tinea pedis is appropriately rated as a single disability.  As this case does not involve evaluation of multiple disabilities, the holding in Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, there is no evidence or argument indicating that the Veteran's tinea pedis, alone, has actually or effectively rendered him unemployable.  The October 2010 and June 2016 VA examiners concluded that the Veteran's tinea pedis had resolved, and the June 2016 VA examiner opined that the Veteran's tinea pedis did not impact his ability to work.  Moreover, the Veteran indicated that he retired, but did not identify tinea pedis as a factor in his retirement.  On the contrary, in December 2013, the Veteran filed a formal application for a TDIU due service-connected PTSD; that claim was granted in a March 2014 rating decision.  As such, no claim for a TDIU due to the disability under consideration has been raised as a component of the higher initial rating claim, and need not be addressed herein..   

For all of the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson, and that the claim for an initial compensable rating for tinea pedis must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, , 1 Vet. App. at 53- 56.

ORDER

Service connection for hypertension, to include as due to herbicide agent exposure, or as secondary to service-connected PTSD, is denied.

An initial, compensable rating for tinea pedis is denied.




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


